        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 1 of 21




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BRANDI WORTHAM                                                                      PLAINTIFF


v.                               Case No. 4:19-cv-00069-KGB

CITY OF BENTON, ARKANSAS                                                          DEFENDANT

                                            ORDER

       Plaintiff Brandi Wortham brings this action against defendant City of Benton, Arkansas,

alleging violations of the Americans with Disabilities Act (“ADA”), 42 § U.S.A. § 12131 et seq.,

and its implementing regulations, 28 C.F.R. Part 35; Section 504 of the Rehabilitation Act of 1973

(“RA”), 29 U.S.C. § 791; and the Arkansas Civil Rights Act (“ACRA”), Arkansas Code Annotated

§ 16-123-107 (Dkt. No. 24). Both Ms. Wortham and the City of Benton have filed motions for

summary judgment (Dkt. Nos. 33, 38). Both parties have responded in opposition to the other’s

motion for summary judgment (Dkt. Nos. 43, 46). For the reasons discussed below, the Court

denies the City of Benton and Ms. Wortham’s motions for summary judgment.

       I.      Overview

       The City of Benton moves for summary judgment asserting that Ms. Wortham received

effective communication during her actions with the Benton Police Department (“BPD”), that Ms.

Wortham was not denied meaningful access to any service provided by the City of Benton, and

that Ms. Wortham purportedly has not demonstrated deliberate indifference on the part of the City

of Benton (Dkt. No. 39, at 2). Ms. Wortham argues that BPD’s repeated reliance on her minor

children to interpret was a per se violation of law, that BPD’s reliance on Ms. Wortham’s friends

failed to comply with the legal standards for an accompanying adult, that BPD’s written

communication with Ms. Wortham was ineffective, and that no exigent circumstances justified
          Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 2 of 21




BPD’s actions (Dkt. No. 33, at 1-2). Further, Ms. Wortham argues that the City of Benton acted

with deliberate indifference in violation of her civil rights (Id.).

        II.    Factual Background

        Plaintiff Brandi Wortham was born deaf, and her primary and preferred method of

communication is American Sign Language (“ASL”) (Dkt. No. 45, ¶ 1). Ms. Wortham has four

children. Three of her children lived with her during the relevant time periods: Landon “Dave”

Morrow, Chloe Wortham, and Cameron Wortham (Id., ¶ 2). Ms. Wortham communicates with

her children through American Sign Language, and she primarily communicates with Chloe

through American Sign Language (Dkt. Nos. 40, ¶¶ 3-4; 44, ¶¶ 3-4).

        Ms. Wortham attended high school at the Arkansas School for the Deaf (Dkt. No. 45, ¶ 4).

She graduated from high school and did not obtain any additional education thereafter (Id., ¶ 5).

Ms. Wortham has difficulty reading and writing in the English language to communicate complex

information (Id., ¶ 6). Ms. Wortham considers herself capable of reading at only a fourth or fifth

grade level (Id., ¶ 7). Ms. Wortham cannot read lips (Id., ¶ 8). Her children’s school provides her

with an interpreter so that she can communicate with the school about her children’s education

(Id., ¶ 9).

        According to Ms. Wortham, her claims against the City of Benton stem from 13

interactions with the BPD occurring on: March 11, 2017; March 1, 2018; April 7, 2018; May 21,

2018; July 2, 2018; July 5, 2018; September 25, 2018; November 24, 2018; November 27, 2018;

March 26, 2019; June 5, 2019; September 27, 2019; and September 30, 2019 (Id., ¶ 11).

        On or about March 11, 2017, at or about 1:30 p.m., Ms. Wortham hosted a birthday party

for her youngest son, Cameron Wortham, at her home (Id., ¶ 14). Chloe Wortham, plaintiff’s

daughter, who attended the birthday party, told two relatives, Tammy Townsend and Candace



                                                   2
         Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 3 of 21




Benham who were both present for the party, that Chloe’s older brother Dave attempted to touch

her inappropriately the evening prior (Id., ¶ 15). Chris Benham is a detective at the BPD and was

present for the party (Id., ¶ 16). Detective Benham called the BPD and reported a possible sexual

assault (Id., ¶ 17; see also Dkt. Nos. 40, ¶¶ 9-10; 44, ¶¶ 9-10)

       Subsequently, Seth Hopkins, a police officer from the BPD, responded to the report and

arrived at Ms. Wortham’s residence (Dkt. No. 45, ¶ 18). During Officer Hopkins’ investigation,

Officer Hopkins interviewed Chloe in the presence of her mother Ms. Wortham in her home (Id.,

¶ 19). Chloe wanted her mother to be present for her interview and wanted her mother to

understand what was being said during the interview (Id., ¶ 20). Despite becoming aware that Ms.

Wortham was deaf, Officer Hopkins did not obtain a qualified ASL interpreter to come to the scene

(Id., ¶ 21). Ms. Wortham requested Officer Hopkins provide an ASL interpreter (Id., ¶ 22).

Despite this request, Officer Hopkins failed and/or refused to obtain and ASL interpreter (Id., ¶

23).

       To communicate with Ms. Wortham, Officer Hopkins wrote notes in English with Ms.

Wortham and used Chloe as an interpreter for Ms. Wortham (Id., ¶ 24). Ms. Wortham did not

want Chloe to interpret and did not want to write notes; rather Ms. Wortham wanted to utilize a

qualified interpreter (Id., ¶ 25). Chloe did not feel comfortable acting as a translator for Ms.

Wortham and was not able to communicate effectively everything Officer Hopkins said to Ms.

Wortham (Id., ¶ 26).

       Subsequently, Ms. Wortham, Chloe, Dave, Dave’s friend Johnny, Tammy Townsend,

Candace Benham, and Detective Benham went to the BPD to continue the investigation (Id., ¶ 29).

Ms. Wortham transported Dave and Johnny, and Detective Benham transported Chloe to the police

station for further interviewing; no one was transported to the police station by the BPD, either as



                                                  3
         Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 4 of 21




a courtesy or in custody ((Dkt. Nos. 40, ¶¶ 12-13; 44, ¶¶ 12-13). Ms. Wortham and her son, Dave,

were instructed to go inside a room to be interviewed (Dkt. No. 45, ¶ 30). Sergeant Dustin Hamm

who was a detective at the time of the incident, conducted two interviews with Dave about the

potential sexual assault in the presence of Ms. Wortham (Id., ¶ 31). To communicate with Ms.

Wortham at the police station, Sergeant Hamm wrote written and typed notes with Ms. Wortham

in English and used Dave as an interpreter for Ms. Wortham; Dave and Ms. Wortham

communicated by signing (Id., ¶ 34; see also (Dkt. Nos. 40, ¶¶ 15-16; 44, ¶¶ 15-16)).

       At the time of this incident, Chloe was only 12 years old (Dkt. No. 45, ¶ 38). At the time

of the incident, Dave was a juvenile (Id., ¶ 39).

       Detective Benham never received any training from the City of Benton on how to

accommodate people with disabilities (Id., ¶ 40).        Detective Benham has never utilized a

professional sign language interpreter (Id., ¶ 41). Detective Benham has never been informed or

trained that, if a deaf person requests an interpreter from a police officer, the officer should take

reasonable steps to obtain that interpreter as soon as possible (Id., ¶ 42). Sergeant Hamm never

asked Ms. Wortham if she wanted an interpreter to communicate on March 11, 2017 (Id., ¶ 43).

Sergeant Hamm has never received any training from the City of Benton on how to accommodate

individuals with disabilities (Id., ¶ 44). Prior to March 11, 2017, Sergeant Hamm does not recall

ever providing an interpreter to anyone for any language (Id., ¶ 45). Officer Hopkins has never

received any training from the City of Benton on how to obtain interpreters for people speak

foreign languages (Id., ¶ 46).

       On March 1, 2018, Ms. Wortham reported to the BPD that her son Dave had stolen her

phone. When BPD responded to the call, Dave stated that he had permission to use the phone but




                                                    4
         Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 5 of 21




returned it to Ms. Wortham; Ms. Wortham declined to file a report (Dkt. No. 40, ¶¶ 20-21; Dkt.

No. 44, ¶¶ 20-21).

       On April 7, 2018, Ms. Wortham reported a disturbance of two people at her home. When

BPD responded to the call, BPD advised two individuals to leave and that they should not return

to the property or they could be arrested for criminal trespass (Dkt. No. 40, ¶¶ 22-23; Dkt. No. 44,

¶¶ 22-23).

       On or about May 21, 2018, Ms. Wortham reported a theft to the BPD (Dkt. No. 45, ¶ 50).

Officer Matthew Kuntz took Ms. Wortham’s report (Id., ¶ 51). Officer Corey Green responded to

Ms. Wortham’s home to investigate a report of theft (Id., ¶ 59). Officer Green relied on Chloe, a

minor, to act as an interpreter for Ms. Wortham (Id., ¶ 60; see also Dkt. No. 40, ¶¶ 26-29; Dkt. No.

44, ¶¶ 26-29).

       Ms. Wortham reported to police that an individual on April 27 had stolen two PlayStation

4 games, shoes, shirts, a jacket, and an iPhone 7 Plus. Ms. Wortham was asked to report the serial

number of the phone to the police when she figured out what it was (Dkt. No. 40, ¶ 32; Dkt. No.

44, ¶ 32).

       On or about July 5, 2018, Officer Turner followed up on this investigation (Dkt. No. 40,

¶¶ 34-35; Dkt. No. 44, ¶¶ 34-35). Ms. Wortham reported that the individual could be reached in

the Saline County Jail. She did not have the serial number to the phone and did not know the

passcode to the phone as well. She was advised to report the serial number of the phone so that

the police could proceed with the investigation (Id.).

       Ms. Wortham called the BPD in order to report someone unwelcome in her home. BPD

reported that because the owner was “hearing impaired” officers had to “type” communications;

Ms. Wortham was not provided a sign language interpreter (Dkt. No. 45, ¶ 62). On or about



                                                 5
          Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 6 of 21




September 25, 2018, Ms. Wortham reported to the BPD that she wanted two persons removed

from her property ((Dkt. No. 40, ¶¶ 37-38; Dkt. No. 44, ¶¶ 37-38). Police advised the individuals

to leave the property or they would be arrested for trespassing. Police supplemented that, as of

November 24, 2018, one individual about whom Ms. Wortham complained lived at the residence

(Id.).

         On or about November 24, 2018, Ms. Wortham was questioned in response to a theft

reported by another individual (Dkt. No. 40, ¶¶ 40-41; Dkt. No. 44, ¶¶ 40-41). The individual

reporting the theft was ultimately removed from the property and arrested (Id.). That individual

reported that three prescription hydrocodone had been stolen from him (Id.).

         On or about December 27, 2018, Ms. Wortham reported that an individual was unwelcome

in her home (Dkt. No. 40, ¶ 44; Dkt. No. 44, ¶ 44).

         On January 30, 2019, this lawsuit was filed against the City of Benton (Dkt. No. 45, ¶ 63).

         On or about March 26, 2019, Ms. Wortham reported a vehicle theft, and Chloe

communicated with Officer Robinson on Ms. Wortham’s behalf (Dkt. No. 40, ¶¶ 48-49; Dkt. No.

44, ¶¶ 48-49). Ms. Wortham reported that her ex-husband had recently been released from jail and

had stolen her vehicle (Id.). On or about June 5, 2019, BPD followed up on the vehicle theft (Id.,

¶ 51). On or about June 5, 2019, BPD followed up with Ms. Wortham about her vehicle theft and,

again, provided no qualified interpreter (Dkt. No. 45, ¶ 68).

         On or about September 27, 2019, Ms. Wortham called the BPD to report her abusive

boyfriend (Id., ¶ 69). Officer Jacob Griffith arrived at the scene and observed Ms. Wortham to be

deaf (Id., ¶ 70). Officer Griffith wrote in his report, “Wortham was deaf and had a friend with her

that knew some sign language but was not fluent. Therefore, communication was difficult.” (Id.,

¶ 71). Officer Griffith was aware that Ms. Wortham’s usual method of communication was sign



                                                  6
         Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 7 of 21




language (Id., ¶ 72). Despite this observation, Officer Griffith made no efforts to secure a sign

language interpreter (Id., ¶ 73). Ms. Wortham went to the BPD for further questioning (Id., ¶ 74).

At the BPD, there was no imminent threat or danger to Ms. Wortham or her friend during Ms.

Wortham’s interview (Id., ¶ 75). Ms. Wortham does not dispute the contents of Officer Griffith’s

report but disputes the accuracy of those contents based upon difficulty in communicating with

Officer Griffith (Dkt. No. 40, ¶¶ 53-56; Dkt. No. 44, ¶¶ 53-56). The parties agree the individual

moved out of Ms. Wortham’s residence on September 30, 2019 (Id.).

       On or about September 30, 2019, the BPD executed a “knock and talk” on Ms. Wortham’s

residence (Id., ¶ 80). BPD searched Ms. Wortham’s home (Dkt. No. 45, ¶ 82). Officer Bennet

was never trained on how to offer a deaf person a sign language interpreter by the City of Benton

(Id., ¶ 85). Officer Bennett recalls Ms. Wortham requesting an interpreter in the past. Officer

Bennett knew Ms. Wortham was deaf on September 30, 2019, and he even recalls Ms. Wortham

requesting an interpreter in the past (Id., ¶ 86). On September 30, 2019, Officer Bennett never

asked Ms. Wortham how she preferred to communicate (Id., ¶ 87). Ms. Wortham admits that she

signed a search waiver to allow the BPD to search her home, but she disputes that she signed the

document voluntarily or understood what she was signing (Dkt. No. 40, ¶ 56; Dkt. No. 44, ¶ 56).

Ms. Wortham was not charged with any crime or placed under arrest as a result of this incident

(Dkt. No. 40, ¶ 60; Dkt. No. 44, ¶ 60).

        The BPD had a policy manual effective December 15, 2016, and updated that manual on

February 3, 2020, but the parties dispute whether either version of the manual complied or

complies with the ADA (Dkt. No. 40, ¶¶ 61-62; Dkt. No. 44, ¶¶ 61-62). Numerous officers with

BPD have not received specific training on what to do if they encounter a deaf or hard of hearing




                                                7
         Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 8 of 21




individual (Dkt. No. 45, ¶ 88). Prior to February 2020, the BPD did not have any written policies

regarding the legality of using accompanying adults as interpreters (Id., ¶ 94).

       III.    Legal Standard

       Summary judgment is proper if the evidence, when viewed in the light most favorable to

the nonmoving party, shows that there is no genuine issue of material fact and that the moving

party is entitled to entry of judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).     A factual dispute is genuine if the evidence could cause a

reasonable fact finder to return a verdict for either party. Miner v. Local 373, 513 F.3d 854, 860

(8th Cir. 2008). “The mere existence of a factual dispute is insufficient alone to bar summary

judgment; rather, the dispute must be outcome determinative under the prevailing law.” Holloway

v. Pigman, 884 F.2d 365, 366 (8th Cir. 1989). However, parties opposing a summary judgment

motion may not rest merely upon the allegations in their pleadings.       Buford v. Tremayne, 747

F.2d 445, 447 (8th Cir. 1984).

       The initial burden is on the moving party to demonstrate the absence of a genuine issue of

material fact. Celotex Corp., 477 U.S. at 323. The burden then shifts to the nonmoving party to

establish that there is a genuine issue to be determined at trial. Prudential Ins. Co. v. Hinkel, 121

F.3d 364, 366 (8th Cir. 2008). “The evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986).     “Given the ‘inherently fact-intensive’ nature of the inquiry, ‘an effective-

communication claim often presents questions of fact precluding summary judgment.’” Hooper

v. City of St. Paul, No. 17-CV-3442 (PJS/DTS), 2019 WL 4015443, at *6 (D. Minn. Aug. 26,

2019) (quoting Crane v. Lifemark Hosp., Inc., 898 F.3d 1130, 1135 (11th Cir. 2018) (citation

omitted); see also Chisolm v. McManimon, 275 F.3d 315, 327 (3d Cir. 2001) (“Generally, the



                                                 8
         Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 9 of 21




effectiveness of auxiliary aids and/or services is a question of fact precluding summary judgment.”

(citations omitted)).

       IV.     Analysis

               A.       Claims Under The ADA And RA

                        1.     Applicable Law

       Title II of the ADA provides that “no qualified individual with a disability shall, by reason

of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132. The RA establishes the same requirements for entities that receive federal

funding. 29 U.S.C. § 794. These laws were passed for the purpose of addressing and correcting

the history of inequality that disabled persons have faced in attempting to access public services.

See 42 U.S.C. § 12101; 29 U.S.C. § 794. In passing these laws, Congress recognized the

discrimination disabled persons historically faced and sought “to assure equality of opportunity,

full participation, independent living, and economic self-sufficiency for such individuals.” 42

U.S.C. § 12101(a)(7). Although there are differences between the ADA and the RA, including the

RA’s federal funding requirement, the case law interpreting the two statutes is generally used

interchangeably. Durand v. Fairview Health Servs., 902 F.3d 836, 841 (8th Cir. 2018); Bahl v.

Cty. of Ramsey, 695 F.3d 778, 783 (8th Cir. 2012); Loye v. Cty. of Dakota, 625 F.3d 494, 496 (8th

Cir. 2010); Gorman v. Bartch, 152 F.3d 907, 912 (8th Cir. 1998).

       To establish a violation under the ADA or the RA, Ms. Wortham must prove that: (1) she

is a person with a disability, (2) the City of Benton is a public entity covered by the laws for ADA

purposes or receives federal funding for RA purposes, and (3) she was denied the benefits of the

City of Benton’s services, programs, or activities because of her disability. Randolph v. Rodgers,



                                                 9
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 10 of 21




170 F.3d 850, 858 (8th Cir. 1999); Hooper v. City of St. Paul, No. 17-CV-3442 (PJS/DTS), 2019

WL 4015443, at *5 (D. Minn. Aug. 26, 2019).

       Moreover, because Ms. Wortham seeks compensatory damages from the City of Benton

under the ADA and RA, she also needs to establish that the City of Benton was “deliberately

indifferent” to her rights. Meagley v. City of Little Rock, 639 F.3d 384, 389 (8th Cir. 2011);

Hooper, 2019 WL 4015443, at *5; see also Barber ex rel. Barber v. Colo. Dep’t Of Revenue, 562

F.3d 1222, 1228 (10th Cir. 2009). To recover compensatory damages under Section 504, a plaintiff

must establish that the agency’s discrimination was intentional; this does not require “a showing

of personal ill will or animosity toward the disabled person; rather, ‘intentional discrimination can

be inferred from a defendant’s deliberate indifference to the strong likelihood that pursuit of its

questioned policies will likely result in a violation of federally protected rights.’” Barber, 562

F.3d at 1228-29.

       As an affirmative defense to the ADA or RA, a defendant may demonstrate that the

requested accommodation would constitute an undue burden. See Randolph v. Rodgers, 170 F.3d

850, 858 (8th Cir. 1999). The exact form of auxiliary aid necessary is left up to the public

accommodation, but, once the public accommodation determines that an aid is needed, it must

provide that aid unless doing so would be an undue burden or would fundamentally alter the nature

of the provided benefit. 42 U.S.C. § 12182(b)(2)(A)(iii).        Both the undue burden and the

fundamental alteration arguments are affirmative defenses provided by the ADA. Gorman v.

Bartch, 152 F.3d 907, 912 (8th Cir. 1998) (citing 28 C.F.R. § 35.150(a)(3)). Failure to raise an

affirmative defense before the district court constitutes waiver of that defense. Warner Bros.

Entm't, Inc. v. X One X Prods., 840 F.3d 971, 980 (8th Cir. 2016).




                                                 10
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 11 of 21




       Title II of the ADA prohibits qualified individuals with disabilities from being excluded

from participation in or the benefits of the services, programs, or activities of a public entity. A

qualified individual with a disability is defined as any person who “meets the essential eligibility

requirements for the receipt of services or the participation in programs or activities provided by a

public entity.” 42 U.S.C. § 12131(2); see also Randolph v. Rodgers, 170 F.3d 850, 857 (8th Cir.

1999). The term “public entity” is defined as “any department, agency, special purpose district,

or other instrumentality of a State or States or local government.” 42 U.S.C. § 12131(1); see also

Randolph, 170 F.3d at 857.

       The RA provides that no otherwise qualified individual with a disability shall be “excluded

from the participation in, be denied the benefits of, or be subjected to discrimination under any

program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). The RA defines

“program or activity” to include “all of the operations of a department, agency, special purpose

district, or other instrumentality of a State or of a local government.” 29 U.S.C. § 794(b).

       In determining whether Ms. Wortham has been denied the benefit of a public service

because of her disability, the Court considers whether she received “‘meaningful access’ to a

public entity’s services, not merely ‘limited participation.’”           Loye, 625 F.3d at 496

(quoting Randolph v. Rodgers, 170 F.3d 850, 858 (8th Cir. 1999)). The Eighth Circuit has

determined that providing meaningful access does not require public entities to produce the same

level of achievement between disabled and non-disabled individuals, but rather requires these

entities to provide disabled individuals with an “equal opportunity. . . to gain the same benefit” to

services provided. Loye, 625 F.3d at 499 (quoting Alexander v. Choate, 469 U.S. 287, 305-306

(1985)). Depending on the circumstances, this may require the use of “auxiliary aids and services,”

such as interpreters for the hearing impaired. Loye, 625 F.3d at 496-97; see also Mason v. Corr.



                                                 11
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 12 of 21




Med. Servs., Inc., 559 F.3d 880, 886 (8th Cir. 2009)(applying 42 U.S.C. § 12131(2) and 28 C.F.R.

§ 35.104(2)).

        Whether there was “effective communication”—and thus “meaningful access” to a

service—is “a fact-intensive inquiry and is largely context-dependent.” Durand v. Fairview

Health Servs., 902 F.3d 836, 842 (8th Cir. 2018) (citations omitted). Given the “inherently fact-

intensive” nature of the inquiry, “an effective-communication claim often presents questions of

fact precluding summary judgment.” Hooper v. City of St. Paul, No. 17-CV-3442 (PJS/DTS),

2019 WL 4015443, at *6 (D. Minn. Aug. 26, 2019) (quoting Crane v. Lifemark Hosp., Inc., 898

F.3d 1130, 1135 (11th Cir. 2018) (citation omitted), and citing Chisolm v. McManimon, 275 F.3d

315, 327 (3d Cir. 2001) (“Generally, the effectiveness of auxiliary aids and/or services is a

question of fact precluding summary judgment.” (citations omitted))).

        When examining record evidence in these types of cases, a plaintiff’s affidavit must be

considered, and its particular factual allegations scrutinized for “independent documentary

evidence” to support them. O'Bryan v. KTIV Television, 64 F.3d 1188, 1191 (8th Cir. 1995). “In

a case such as this, it is especially important to consider the complainant’s testimony carefully

because ‘the individual with a disability is most familiar with his or her disability and is in the best

position to determine what type of aid or service will be effective.’” Argenyi v. Creighton Univ.,

703 F.3d 441, 446 (8th Cir. 2013) (citing with approval U.S. Dep't of Justice, The Americans with

Disabilities Act Title II Technical Assistance Manual, at II–7.1100 (1993)).

        The Eighth Circuit has held that a plaintiff’s failure to request an accommodation at each

incident does not prevent liability where the public entity is on notice of the need for an

accommodation and refuses to engage with the request. See Randolph, 170 F.3d at 858-59 (“While

it is true that public entities are not required to guess at what accommodations they should provide,



                                                  12
          Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 13 of 21




the requirement does not narrow the ADA or RA so much that the Department of Corrections may

claim Randolph failed to request an accommodation when it declined to discuss the issue with

him.”).

          In her motion for summary judgment, Ms. Wortham cites extensively to regulations

implementing Title II. In its analysis, the Court considers that Section 12134 of the ADA

authorizes the Attorney General to promulgate regulations to implement Title II. 42 U.S.C. §

12134(a). In an en banc decision, the Seventh Circuit Court of Appeals explained with respect to

these regulations:

          The Supreme Court never has decided whether these regulations are entitled to the
          degree of deference described in Chevron, U.S.A. Inc. v. National [Natural]
          Resource[s] Defense Council, Inc., 467 U.S. 837, 844, 104 S.Ct. 2778, 81 L.Ed.2d
          694 (1984). Nevertheless, the Court has said that, “[b]ecause the Department of
          Justice is the agency directed by Congress to issue regulations
          implementing Title II. . . its views warrant respect.” Olmstead v. L.C., 527 U.S.
          581, 597–98, 119 S.Ct. 2176, 144 L.Ed.2d 540 (1999) (internal citations omitted).

Wisconsin Community Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 751 n. 10 (7th Cir. 2006)

(en banc ). Other courts have also held that, because Congress directed the Attorney General or

the Department of Justice (“DOJ”) to “elucidate Title II [of the ADA] with implementing

regulations, DOJ’s views at least would ‘warrant respect’ and might be entitled to even more

deference.”     Frame v. City of Arlington, 657 F.3d 215, 225 (5th Cir.2011); Armstrong v.

Schwarzenegger, 622 F.3d 1058, 1065 (9th Cir.2010) (“‘Department of Justice regulations

interpreting Title II should be given controlling weight unless they are ‘arbitrary, capricious, or

manifestly contrary to the statute.’” (quoting McGary v. City of Portland, 386 F.3d 1259, 1269 n.

6 (9th Cir. 2004), in turn quoting Chevron U.S.A. Inc. v. Natural Res. Def. Council, Inc., 467 U.S.

837, 844 (1984))).




                                                 13
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 14 of 21




       The Attorney General’s authority to promulgate regulations to implement Title II of

the ADA is important here, because, as the Seventh Circuit Court of Appeals has also explained,

“Title II of the ADA does not contain a specific accommodation requirement.            Instead, the

Attorney General, at the instruction of Congress, has issued an implementing regulation

[28 C.F.R. § 35.130(b)(7)] that outlines the duty of a public entity to accommodate reasonably the

needs of the disabled.” Wisconsin Community Servs., Inc., 465 F.3d at 750–51; accord Frame v.

City of Arlington, 657 F.3d 215, 231 (5th Cir. 2011) (noting that Title II does more than prohibit

disability discrimination by a public entity, because it “imposes an ‘obligation to accommodate,’

or a ‘reasonable modification requirement,’” but expressing no opinion “as to whether (or when)

a failure to make reasonable accommodations should be considered a form of intentional

discrimination, a form of disparate impact discrimination, or something else entirely”); Pena v.

Bexar County, Texas, 726 F.Supp.2d 675, 683 (W.D. Tex. 2010) (determining that Title II of

the ADA “imposes upon public entities an affirmative obligation to make reasonable

accommodations for disabled individuals”) (citing Bennett–Nelson v. La. Bd. of Regents, 431 F.3d

448, 454 (5th Cir.2005)); see also Sak v. City of Aurelia, Iowa, 832 F. Supp. 2d 1026, 1039–40

(N.D. Iowa 2011).

                       2.     Analysis Of The City Of Benton And Ms. Wortham’s Motions
                              For Summary Judgment

                              a.      The Benefit Of A Service Based On Her Disability

       In support of its motion for summary judgment, the City of Benton argues that Ms.

Wortham “has not identified the specific City service of which she was denied its benefit,” seeming

to suggest that because Ms. Wortham was involved in “pre-investigatory actions” and “never

arrested, interrogated, or otherwise detained” she cannot maintain her claims (Dkt. No. 38, at 4-

5). The Court declines to find as a matter of law on the legal authorities cited and record evidence

                                                14
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 15 of 21




presented that the City of Benton cannot be liable for denying Ms. Wortham the benefit of a service

based on her disability given the circumstances and numerous interactions between the BPD and

Ms. Wortham.

       As the Eighth Circuit recognized in Bahl v. County of Ramsey:

       Courts have broadly construed the “services, programs, or activities” language in
       the ADA to encompass “anything a public entity does.” Department of Justice
       regulations confirm that “title II applies to anything a public entity does.” In
       addition, courts also have recognized that the discrimination in the provision of
       services as outlined in the ADA is an injury in itself.

695 F.3d 778, 787-88 (8th Cir. 2012) (internal citations omitted). See also Camarillo v. Carrols

Corp., 518 F.3d 153, 158 (2d Cir. 2008) (reversing the district court’s dismissal of ADA claim

brought by legally blind patron of fast food restaurants on grounds that she was still able to eat at

the restaurants and thus suffered no harm, holding that plaintiff's injury arose from the restaurant’s

“discriminatory failure to ensure effective communication of their menu items.”); Robertson v. Las

Animas County Sheriff's Dept., 500 F.3d 1185, 1199 (10th Cir. 2007) (holding that a deaf arrestee

was injured as a result of defendants’ failure to provide him with an auxiliary aid at his probable

cause hearing. “Though the charges against plaintiff were dismissed, he was denied the ability to

participate in his probable cause hearing to the same extent as non-disabled individuals.”);

Armstrong v. Davis, 275 F.3d 849, 865 (9th Cir. 2001) (holding that a parole board’s “failure to

make accommodations that would enable [disabled prisoners and parolees] to attend or

comprehend parole and parole revocation hearings. . . in itself, constitutes ‘actual injury’” under

the ADA and RA).

       Further, in applying Title II of the ADA to state prisons and prison services in Pennsylvania

Department of Corrections v. Yeskey, 524 U.S. 206 (1998), Justice Scalia emphasized the broad

language used by Congress, and its choice not to include exceptions. 524 U.S. at 212. State prisons



                                                 15
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 16 of 21




“fall squarely within the statutory definition of ‘public entity’” since § 12131(1)(B) defines public

entity as “any department, agency, special purpose district, or other instrumentality of a State or

States or local government.” Id. at 210. The Court categorically rejected the argument that the

statutory prohibition against excluding a qualified individual with a disability from participating

in or receiving the “benefits of the services, programs, or activities of a public entity” does not

apply to prison services because they do not fit the common understanding of “benefits” or

“services,” for “[t]he text of the ADA provides no basis for distinguishing these programs,

services, and activities.” Id. For similar reasons, the Eighth Circuit in Gorman v. Bartch, 152

F.3d 907, 912 (8th Cir. 1998), held that a local police department falls “squarely within the

statutory definition of ‘public entity.’”

        Likewise, voluntariness also does not dictate coverage; covered programs or services do

not need to be voluntary, for “the words [of the statute] do not connote voluntariness.” Yeskey,

524 U.S. at 211. A qualified individual may participate in a service on either a voluntary or a

mandatory basis. Id.

        For these reasons, the Court denies the City of Benton’s motion for summary judgment and

rejects the argument that Ms. Wortham cannot as a matter of law demonstrate that she was denied

the benefit of a public entity’s service.

                                b.      Whether Effective Communication Occurred

        The City of Benton maintains that, even if the BPD’s various interactions with Ms.

Wortham constituted a service, the City of Benton should be granted summary judgment because

the BPD “resolved all of Ms. Wortham’s complaints in her favor and because she was allowed to

participate in a police investigation involving her daughter, Ms. Wortham has not been

discriminated against by the City.” (Dkt. No. 38, at 5-6). In her motion for summary judgment,



                                                 16
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 17 of 21




Ms. Wortham argues that BPD discriminated against her in violation of Title II of the ADA and

Section 504 of the RA (Dkt. No. 33).

       The City of Benton acknowledges: “The type of auxiliary aid or service necessary to

ensure effective communication will vary in accordance with the method of communication used

by the individual; the nature, length, and complexity of the communications involved; and the

context in which the communication is taking place,” and that, “[i]n determining what types of

auxiliary aids and services are necessary, a public entity shall give primary consideration to the

requests of individuals with disabilities.” (Dkt. No. 38, at 5-6 (citing 28 C.F.R. § 35.160(b)(2)).

Further, the City of Benton states: “Generally, a public entity should not use adults or children

accompanying a deaf individual to facilitate communication but may rely on them when there is

an emergency involving an imminent threat to the safety or welfare of an individual when there is

no interpreter available. 28 C.F.R. § 35.160(c).” (Dkt. No. 38, at 10).

       A public entity also may not rely upon an accompanying adult to interpret except in

situations where the “imminent threat exception” applies or “where the individual with a disability

specifically requests that the accompanying adult interpret or facilitate communication, the

accompany adult agrees to provide such assistance, and reliance on that adult for such assistance

is appropriate under the circumstances.”      28 C.F.R. § 35.160(c)(2); see also 28 C.F.R. §

35.160(c)(1) (“A public entity shall not require an individual with a disability to bring another

individual to interpret for him or her.”).

       Although the City of Benton cites to certain of the regulations that provide guidance with

respect to meaningful access, the City of Benton fails to explain persuasively how the cited law

and regulations apply to the record evidence. The Court declines to find as a matter of law on the

record evidence that the City of Benton provided Ms. Wortham meaningful access in the light of



                                                17
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 18 of 21




her disability given the numerous interactions between the BPD and Ms. Wortham and the genuine

issues of material fact that remain in dispute.

       There is specific evidence when viewed in the light most favorable to Ms. Wortham from

which a reasonable jury could conclude that the City of Benton through the BPD ignored or refused

a specific request from Ms. Wortham for an interpreter. Cf. Loye, 625 F.3d at 500; Bahl, 695 F.3d

at 786. During the March 11, 2017, incident that began at Ms. Wortham’s home, all parties agree

that Ms. Wortham requested an interpreter and yet the BPD did not provide one to her at her home

nor later at the BPD station. On May 21, 2018, Ms. Wortham maintains that she requested an

interpreter but was told that a sign language interpreter would take hours. On November 27, 2018,

BPD reported that Ms. Wortham was “hearing impaired” and that officers had to “type”

communications, despite Ms. Wortham requesting an interpreter.

       Further, based on record evidence construed in the light most favorable to Ms. Wortham,

these types of incidents continued even after Ms. Wortham filed this lawsuit against the City of

Benton. Ms. Wortham alleges this occurred again during the incident on or about June 5, 2019,

when BPD followed up with Ms. Wortham about her vehicle theft and again provided no qualified

interpreter. She also maintains the BPD failed to comply with the ADA and RA on or about

September 27, 2019, when Ms. Wortham called the BPD to report her abusive boyfriend; Officer

Jacob Griffith arrived at the scene and observed Ms. Wortham to be deaf; and Officer Griffith

wrote in his report, “Wortham was deaf and had a friend with her that knew some sign language

but was not fluent. Therefore, communication was difficult.” Ms. Wortham also challenges the

events of September 30, 2019, when the BPD executed a “knock and talk” on Ms. Wortham’s

residence.




                                                  18
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 19 of 21




        The record evidence demonstrates that BPD relied on Ms. Wortham’s minor children and

an adult friend to communicate with Ms. Wortham during certain interactions. Despite this, given

the disputed issues of material fact presented in the record before the Court, the Court determines

that a fact finder should resolve whether there existed an emergency involving an imminent threat

to the safety or welfare of an individual or the public where there is no interpreter available as the

City of Benton contends, so as to justify the BPD’s purported reliance on Ms. Wortham’s minor

children or adult friend to serve as interpreters for her, especially on occasions where Ms. Wortham

specifically requested an interpreter be provided by the City of Benton.

        According to Ms. Wortham, who provides record cites, there is record evidence that

Detective Benham described the investigation at Ms. Wortham’s house on March 11, 2017, as a

situation not involving an imminent threat to anyone’s life; further, the later questioning that day

at the BPD station draws doubt as to whether there was an imminent threat to anyone’s life (Dkt.

No. 33-1, at 16). There also is record evidence that BPD Officer Green on November 24, 2018,

felt that the scene was secure and that it was possible to bring in a qualified interpreter (Id.).

Likewise, there is record evidence that BPD Officer Griffith could have safely secured an

interpreter for Ms. Wortham on September 27, 2019 (Id.).

        There also is record evidence that the BPD relied upon Ms. Wortham’s adult friends to

communicate with Ms. Wortham. On September 27, 2019, Officer Griffith wrote in his report that

Ms. Wortham “was deaf and had a friend with her that knew some sign language, but was not

fluent. Therefore, communication was difficult.” (Dkt. No. 33-10, at 64). Officer Griffith admitted

he was aware Ms. Wortham’s usual method of communication was sign language, that he could

have called for an interpreter to provide interpretation, but that he chose not to do so (Dkt. No. 33-

11, at 10).



                                                 19
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 20 of 21




       Ms. Wortham takes the position that the BPD’s failure to provide interpreters in the various

interactions with her resulted in her being unsure if she was being understood by the BPD, left her

unable to ask the BPD the questions she wanted to ask, and created significant difficulty in her

understanding the various interactions (Dkt. No. 44, 67-68). Ms. Wortham claims that, as a result

of BPD’s actions, she suffered fear, anxiety, indignity, and humiliation, and deterrence from

seeking the aid or protection of the BPD in the future (Id.).

       Despite Ms. Wortham’s assertions in support of her motion for summary judgment, the

record evidence regarding key points is not undisputed. There are genuine issues of material fact

in dispute that should be resolved by the fact finder at trial. When the Court construes the record

evidence and all reasonable inferences in the light most favorable to the non-moving party, the

Court cannot conclude that the moving party is entitled to judgment as a matter of law. For these

reasons, the Court denies the motions for summary judgment filed by the City of Benton and Ms.

Wortham.

                              c.      Compensatory Damages

       The City of Benton makes several arguments in support of its assertion that Ms. Wortham

cannot recover compensatory damages against the City of Benton (Dkt. No. 38, at 15-16). The

Court denies the City of Benton summary judgment on the issue of compensatory damages based

on the legal authorities cited and record evidence before the Court. There are disputed issues of

material fact regarding the policies in effect at the time of events at issue, whether those policies

complied or comply with the requirements of the ADA, and whether regardless of the language of

the policies there was a failure to train and implement the policy.




                                                 20
        Case 4:19-cv-00069-KGB Document 63 Filed 09/13/21 Page 21 of 21




               B.    Arkansas Civil Rights Act Claim

       The City of Benton also requests summary judgment in its favor on Ms. Wortham’s

Arkansas Civil Rights Act claim (Dkt. No. 38, at 16-21). The Court denies the City of Benton

summary judgment on the Arkansas Civil Rights Act claim based on the legal authorities cited and

record evidence before the Court.

       V.      Conclusion

       For the foregoing reasons, the Court denies the City of Benton’s motion for summary

judgment (Dkt. No. 38). The Court also denies Ms. Wortham’s motion for summary judgment

(Dkt. No. 33). The Court will set this matter for trial and will reset unexpired pretrial deadlines

by separate Order.

       It is so ordered this 13th day of September, 2021.



                                                 Kristine G. Baker
                                                 United States District Judge




                                                21
